NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT

YVONNE ELIZABETH FORBES,                       )
                                               )
              Appellant,                       )
                                               )
v.                                             )          Case No. 2D18-952
                                               )
STATE OF FLORIDA,                              )
                                               )
              Appellee.                        )
                                               )

Opinion filed May 8, 2019.

Appeal from the Circuit Court for Collier
County; Frederick R. Hardt, Judge.

Yvonne Elizabeth Forbes, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Donna S. Koch,
Assistant Attorney General, Tampa, for
Appellee.


LaROSE, Chief Judge.

              Yvonne Elizabeth Forbes appeals the denial of her motion for

postconviction relief following an evidentiary hearing. We have jurisdiction. See Fla. R.

App. P. 9.030(b)(1)(A); 9.141(b)(3); Fla. R. Crim. P. 3.850(k). We affirm. See City of

Clearwater v. Sch. Bd. of Pinellas Cty., 905 So. 2d 1051, 1057 (Fla. 2d DCA 2005)

("[T]he 'tipsy coachman' doctrine . . . allows an appellate court to affirm a trial court

decision that 'reaches the right result, but for the wrong reasons' so long as 'there is any
basis which would support the judgment in the record.' " (quoting Dade Cty. Sch. Bd. v.

Radio Station WQBA, 731 So. 2d 638, 644 (Fla. 1999))).

                                      Background

              In April 2010, a jury convicted Ms. Forbes of a scheme to defraud and the

use of a public record to commit a felony. The trial court imposed a lengthy prison

sentence. We affirmed her direct appeal without opinion; the mandate issued in

December 2011. See Forbes v. State, 75 So. 3d 278 (Fla. 2d DCA 2011) (table

decision).

              Thereafter, in April 2012, Ms. Forbes filed a rule 3.850 motion for

postconviction relief. After summarily denying several claims, the postconviction court

conducted a November 2014 evidentiary hearing on the remaining claims. Following

the hearing, the postconviction court denied the remaining claims. We affirmed the

nonsummary rule 3.850 order on appeal. See Forbes v. State, 193 So. 3d 893 (Fla. 2d

DCA 2016) (table decision).

              The subject matter of the claims and the postconviction court's disposition

of Ms. Forbes' April 2012 rule 3.850 motion are not pertinent to this appeal. What is

relevant is her assertion that, at the November 2014 evidentiary hearing, she learned for

the first time that her trial counsel failed to convey a purported probationary sentence

offered by the State. Based upon her filing of another rule 3.850 motion in August 2015,

the postconviction court granted Ms. Forbes a January 2017 evidentiary hearing on this

newly discovered evidence claim. The postconviction court later denied relief.

                                        Analysis

              Ms. Forbes argues that the postconviction court erroneously denied her

motion. She maintains that "trial counsel never conveyed a plea offer of probation . . .

                                           -2-
the only plea conveyed . . . [wa]s a plea offer of 20 year[s'] prison." She contends that

the records attached to the order before us "do not refute [her] claim that the plea offer

of probation was not conveyed to her by her trial counsel."1

              Ms. Forbes' newly discovered evidence claim was filed timely based upon

her professed November 2014 discovery of the uncommunicated probationary plea

offer. See Fla. R. Crim. P. 3.850(b)(1); see, e.g., Blake v. State, 152 So. 3d 66, 68 (Fla.

2d DCA 2014) (declaring that "[a] claim of newly discovered evidence can be an

exception to the two-year time limitation in rule 3.850(b)"); Clark v. State, 236 So. 3d

481, 482 (Fla. 4th DCA 2018) (holding that defense counsel's knowledge of a proposed

plea deal could not be imputed to defendant for purposes of the newly discovered fact

exception to the two-year limit, and that therefore plea offer could constitute newly

discovered evidence allowing defendant to proceed on rule 3.850 motion alleging

counsel had provided ineffective assistance in not conveying the plea offer to

defendant). Further, a newly discovered evidence claim may be an exception to the

general prohibition on successive rule 3.850 motions. See White v. State, 664 So. 2d

242, 244 (Fla. 1995) (holding that a defendant may file successive postconviction relief

motions based on newly discovered evidence). No procedural hurdles prevented the

postconviction court from considering the merits of Ms. Forbes' newly discovered

evidence claim.


              1In her brief, Ms. Forbes ventures a variety of new and ancillary arguments
and factual assertions that were neither contained within her rule 3.850 motion nor were
they developed or supported at the evidentiary hearing. We decline to consider them.
See Smith v. State, 213 So. 3d 722, 740 (Fla. 2017) (citing Doyle v. State, 526 So. 2d
909, 911 (Fla. 1988), for the finding that a claim was "procedurally barred because it
was not presented to the trial court in the defendant's rule 3.850 motion and could not
be raised for the first time on appeal"); Fotopoulos v. State, 608 So. 2d 784, 788 (Fla.
1992) ("[The] claim that this reason is not supported by the record was not raised below
and therefore has been waived.").
                                            -3-
              Following an evidentiary hearing, we review the denial of a motion for

postconviction relief to determine whether competent, substantial evidence supports the

postconviction court's findings of fact. Mosley v. State, 209 So. 3d 1248, 1262 (Fla.

2016). "Competent, substantial evidence is tantamount to legally sufficient evidence."

R.F. v. Fla. Dep't of Children & Families, 770 So. 2d 1189, 1192 (Fla. 2000); see also

Savage v. State, 120 So. 3d 619, 621 (Fla. 2d DCA 2013) (noting that "competent"

refers to admissibility, while "substantial" requires that there be some material or

relevant evidence having definite probative value (citing Dunn v. State, 454 So. 2d 641,

649 n.11 (Fla. 5th DCA 1984) (Cowart, J., concurring specially)). We defer to the

postconviction court's factual findings. See Stephens v. State, 748 So. 2d 1028, 1033-

34 (Fla. 1999).

              As long as the trial court's findings are supported by
              competent substantial evidence, "this Court will not
              substitute its judgment for that of the trial court on questions
              of fact, likewise of the credibility of the witnesses as well as
              the weight to be given to the evidence by the trial court."

Blanco v. State, 702 So. 2d 1250, 1252 (Fla. 1997) (quoting Demps v. State, 462 So. 2d

1074, 1075 (Fla. 1984)). However, we review conclusions of law de novo. See

Schofield v. State, 67 So. 3d 1066, 1072 (Fla. 2d DCA 2011) ("[T]his court reviews the

postconviction court's application of the facts to the law de novo.").

              To analyze the postconviction court's order, we identify the elements

undergirding Ms. Forbes' claim. In doing so, we will show that the postconviction court

properly denied relief, but unnecessarily concluded that the State made a plea offer.

              "A trial counsel's failure to convey a plea offer can constitute ineffective

assistance of counsel." Gallant v. State, 898 So. 2d 1156, 1157 (Fla. 2d DCA 2005)

(citing Whitten v. State, 841 So. 2d 578, 579 (Fla. 2d DCA 2003)); see also Taylor v.

                                            -4-
State, 248 So. 3d 280, 281 (Fla. 5th DCA 2018) ("The failure to convey a favorable plea

offer to a defendant in a criminal case can constitute ineffective assistance of counsel."

(citing Clark, 236 So. 3d at 483)). To succeed, the postconviction movant must

establish that: (1) she would have accepted the offer had counsel advised her correctly;

(2) the prosecutor would not have withdrawn the offer; (3) the trial court would have

accepted the offer; and (4) the conviction or sentence or both would have been less

severe than the judgment and sentence that were imposed. Alcorn v. State, 121 So. 3d

419, 430 (Fla. 2013).

              The Alcorn elements are conjunctive; the movant must prove each to be

entitled to postconviction relief. The Alcorn elements also unfold chronologically,

meaning that the elements develop temporally with the requisite first development being

either that a favorable plea offer was extended to a criminal defendant but the

acceptance was not communicated to the State before it expired; or, that the State's

plea offer was simply never communicated by trial counsel to the postconviction movant

before the State withdrew the offer. This second scenario, seemingly, is what Ms.

Forbes alleged happened to her.

              Critically, what remains implicit but unsaid in Alcorn is that the favorable

plea offer must actually exist. A postconviction court cannot analyze such a claim under

Alcorn without first finding that the State extended an offer. Cf. Timothee v. State, 721

So. 2d 776, 777 (Fla. 4th DCA 1998) ("[A] plea agreement is a contract requiring a

meeting of the minds. When it appears any party is mistaken, confused, or

misunderstands essential terms of the agreement, there can be no meeting of the

minds." (citation omitted)).




                                            -5-
              The postconviction court avoided the issue, finding that "[t]he record is

clear that, if there was a [probationary] offer it was revoked at trial call." But the

postconviction court need not have determined whether a probationary plea offer was

revoked if there was never an offer on the table.

              The evidence adduced at the January 2017 evidentiary hearing

established that the State extended no probationary offer to Ms. Forbes. Consequently,

the record does not support the postconviction court's finding that an offer may have

been made.

              Trial counsel testified at the evidentiary hearing that he discussed a

potential probationary plea offer with the assigned assistant state attorney (ASA).

Unfortunately, the State never offered such a deal because the parties could not agree

on the amount of restitution, a critical demand from the State.

              In fact, trial counsel's testimony reveals that he spoke with Ms. Forbes on

several occasions about an offer, including making an extended probationary term with

agreed-upon restitution. Trial counsel even enlisted Ms. Forbes's sister to speak with

her about the benefits of such an offer. However, the discussions between trial counsel

and Ms. Forbes never progressed beyond general talk that she should make such an

offer because Ms. Forbes "never agreed to a restitution amount" and she "did not want

to be adjudicated because she did not want to lose her real estate license." Trial

counsel's testimony was consistent with that of the two ASA's who handled the case;

one testified that they did not recall extending a probationary offer, and the other

affirming that his recollection "was that the Defendant was not willing to accept any plea

offer."




                                             -6-
              Ms. Forbes and her sister both testified that trial counsel never advised of

a probationary plea offer. This is not necessarily inconsistent with trial counsel's

testimony. Nonetheless, the postconviction court chose, as it may, to credit trial

counsel's and the ASAs' testimony over that of Ms. Forbes and her sister. See Green v.

State, 975 So. 2d 1090, 1101 (Fla. 2008) ("We generally defer to the trial judge

regarding these [witness] credibility determinations."); Shere v. State, 742 So. 2d 215,

218 n.8 (Fla. 1999) (stating that the role of the trial judge in a postconviction motion

evidentiary hearing is to make credibility determinations and findings of fact).

                                        Conclusion

              The record reflects that the State never extended a probationary plea offer

to Ms. Forbes. Cf. Robertson v. State, 829 So. 2d 901, 906-07 (Fla. 2002) ("The key to

the application of [the tipsy coachman] doctrine of appellate efficiency is that there must

have been support for the alternative theory or principle of law in the record before the

trial court."). Consequently, it goes without saying, counsel cannot be deficient for

failing to communicate a nonexistent offer.

              Affirmed.

MORRIS, J., Concurs.
ROTHSTEIN-YOUAKIM, J., Concurs in result only.




                                            -7-